896 F.2d 599
283 U.S.App.D.C. 72
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Calvin R. TUCKER, Appellant.
No. 89-3062.
United States Court of Appeals, District of Columbia Circuit.
Feb. 22, 1990.

Before BUCKLEY, D.H. GINSBURG and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
The defendant-appellant Tucker appeals from a judgment of conviction upon three drugs and weapons related charges.  Upon review of the parties' presentations at oral argument and in their briefs, we conclude that the facts and legal issues raised in this appeal are not substantially different from those presented in USA v. Winston, No. 89-3087, slip op.  (D.C.Cir., Dec. 22, 1989).  For substantially the same reasons discussed in Winston, the appellant's conviction is AFFIRMED.